Citation Nr: 1540591	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  07-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy prior to May 26, 2015 and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date earlier than February 28, 2005 for the assignment of a higher rating for a lumbar spine disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The August 2005 rating decision continued a 20 percent evaluation for the Veteran's service-connected lumbar spine disability.

A February 2007 rating decision, issued simultaneous with a February 2007 statement of the case, increased the Veteran's service-connected lumbar spine disability rating from 20 percent to 40 percent, effective February 28, 2005.  Additionally, a July 2015 rating decision increased the evaluation for left lower extremity radiculopathy to 20 percent effective May 26, 2015.  Significantly, in an August 2015 statement, the Veteran reported that he agreed with the increase from 10 percent to 20 percent for his left lower extremity radiculopathy, but contended that the 20 percent rating should date back to "February 6, 2006," and he also contended that he should be rated 20 percent for right lower extremity radiculopathy effective "February 6, 2006."  

This case was previously before the Board in July 2013, when the Board denied a rating in excess of 40 percent for the lumbar spine disability and assigned separate 10 percent ratings for radiculopathy of the lower left and right extremities, effective February 28, 2005.  The Veteran appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in January 2014, granted a Joint Motion for Partial Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the lower left and right extremities and denied a rating in excess of 40 percent for the lumbar spine disability, and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  Pursuant to the January 2014 JMR, the Board remanded the claims in August 2014.  

Additionally, the Board notes that in July 2013 the Board remanded the issue of entitlement to an effective date prior to February 28, 2005, for a 40 percent evaluation of the lumbar spine disability.  Furthermore, in August 2014 the Board noted that the requested development for the earlier effective date claim had not been completed, and thus determined the claim was not again before the Board.  Crucially, in the JMR, the parties specifically noted that they "do not wish to disturb the Board's decision to the extent that it remanded the issue of entitlement to an earlier effective date for the 40 percent rating for the lumbar spine disorder."  Accordingly, the development herein is in regard to this agreed upon finding.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In the July 2013 decision, the Board observed that during the pendency of the appeal, the Veteran filed a claim for entitlement to TDIU in August 2006 and that the RO denied the claim in a February 2010 rating decision.  The Board further observed that the Veteran did not appeal this decision, and therefore, the issue of entitlement to a TDIU was not before the Board.  Crucially, in the JMR, the parties did not disturb this finding.  Thereafter, in the August 2015 Informal Hearing Presentation, the Veteran's representative noted that the "Veteran argues that his lumbar spine DDD precludes him from following gainful employment."  In light of the Veteran's representative's contention, the Board will address the issue of entitlement to a TDIU.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the parties, in part, observed that "during a 2006 examination, [the Veteran] reported use of a back brace and that he had to change jobs because of his back condition.  Later that year, [the Veteran] indicated how he could not sit or stand for long periods or do household chores.  He also had been prescribed a transcutaneous electrical nerve stimulation (TENS) unit, although he reported it did not help with his back pain.  He also noted that his back condition kept him from obtaining employment."  The parties observed that the Board rated the Veteran's back disorder under diagnostic code 5242 of 38 C.F.R. § 4.71a (2013), and that this code bases ratings for a back disorder on limitation of motion and/or the
presence of ankylosis, but the "code does not account for use of a prosthetic
device or the problems with employment which [the Veteran] has experienced."  The parties noted that the Board simply denied the Veteran a referral of his claim for extraschedular evaluation without explaining why these problems
did not indicate such a referral was needed.  Therefore, a remand was warranted so the Board can weigh these factors in making a determination regarding the necessity for such a referral.  

The Board finds that the AMC/RO should decide in the first instance whether a referral for extraschedular consideration is warranted, and whether entitlement to a TDIU is warranted.  Moreover, as noted above, the Board is ensuring compliance with the July 2013 Remand directives.  


Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the prior July 2013 Board Remand directive, issue a SOC on the issue of entitlement to an effective date earlier than February 28, 2005 for the assignment of a higher rating for the service connected lumbar spine disability.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).  Only if the Veteran completes an appeal with respect to this issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  In light of the January 2014 JMR (effectuated by CAVC) findings that (i) during a 2006 examination, the Veteran reported use of a back brace and that he had to change jobs because of his back condition, (ii) that later that year the Veteran indicated how he could not sit or stand for long periods or do household chores, (iii) that he had been prescribed a transcutaneous electrical nerve stimulation (TENS) unit, although he reported it did not help with his back pain, and (iv) that he also noted that his back condition kept him from obtaining employment, and any other findings deemed pertinent, the AMC/RO should consider in the first instance whether a referral to the Director of Compensation Service for extraschedular consideration of the issues of entitlement to higher ratings for service connected lumbar spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy is warranted.  If referral is deemed warranted, the Veteran's claims should be referred to the Director of Compensation Service for extraschedular consideration.

3.  In light of the August 2015 Informal Hearing Presentation in which the Veteran's representative noted that the "Veteran argues that his lumbar spine DDD precludes him from following gainful employment," consider in the first instance the Veteran's entitlement to a TDIU.

4.  After completion of the above, readjudicate the claims.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


